DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-14, 16-21 are pending in the application. 
Specification
The objections to the specification have been addressed and the objections are withdrawn.
Claim Objections
The objections to the claims have been addressed and the objections are withdrawn. 
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.  Applicant claims that prior art Hashemian is silent about, and fails to teach or suggesting outputting an alarm for a sensor responsive to determining that a difference in degrees of degradation between two time points is equal to or greater than a threshold. (Page 22 of comments, top 3 lines.) Hashemian states: “If the
number of counts received by counter 32 does not equal or exceed the preselected number selected by Preset Counter 34, before Timer 36 completes its timing cycle, the path between Timer 36 and Alarm 44 will not be interrupted, and Timer 36 will provide an output on line 40A through Control Switch 42 to line 40B and on to Alarm 44 which in turn will provide a warning.” (Col 4, lines 60-67).  This would seem to be the opposite , being that the alarm sounds when the difference is less than a threshold.  However, the type of the sensor signal must also be considered. This is a sensor with a fluctuating output signal (Figs. 4-6) (‘According to this invention, a signal generated by the sensor being evaluated and normally used to indicate the changes in a selected system parameter is received by circuitry for monitoring when the value of the sensor signal crosses a selected signal level such as for example the level predetermined less than the acceptable value corresponds to a time constant of the sensor above its acceptable value (see abstract). What Hashemian is being used for is to demonstrate the existence of the concept of testing a sensor by measuring a signal from it at two different times (one earlier, then one later), then comparing the two signals and determining whether a threshold is reached (or in this case not reached) in order to sound the alarm. Indeed, Hashemian points out that “the zero crossing rate for a typical temperature sensor is approximately inversely related to the sensor time constant.” Col. 7, lines 30-34. (See equation [16]).  An inverse relation is f(x) = 1/x.   If one were to use a threshold of 1/(Number of zero crossings for new sensor) and compare it with 1/(Number of zero crossings measured), then 1/(Number of zero crossings measured) > 1/(Number of zero crossings for new sensor) would be when the alarm would sound, just as outlined in claim 1.
	Additionally, if one looks at the signals arising from distance sensors, the behavior of a decayed sensor usually drops with damage (depending on the surrounding electronics.)   In the article “Range-Finding Sensor Degradation in Gamma Radiation Environments” by Z. Diggins et al. (NPL-Diggins), gives examples of the changes in output signal from different types of commercial range-finding sensors due to radiation exposure.  Fig. 2 shows the expected degradation in sensor sensitivity in a theoretical rangefinding sensor. Subtracting the post-radiation signal from the pre-radiation signal is simply the difference between the two curves.  Saying that if the difference between the two is greater than a threshold then an alarm should be sounded is simply saying that if the sensor response decays enough from standard sensor response the deviation should be heeded (and an alarm given). A real-life example 2).
	Hence, the examiner respectfully dissents. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “frequently” in claim 20 is a relative term which renders the claim indefinite. The term “frequently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown as to whether this refers to relative frequency, in which case the most encountered specified object qualifies, or whether an absolute degree of frequency is being used (e.g. encountered 4 times a week).  For purposes of claim examination, it is assumed that the meaning of the term is “more than once; enough to determine statistical data from.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 7, 9-10, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  US Pub. 2016/0063717 (Sasaki) in light of US Pat. 4,295,128 (Hashemian) and “Range-Finding Sensor Degradation in Gamma Radiation Environments”, Z. Diggins, et al, hence NPL-Diggins as supporting document.
As for claim 1, Sasaki teaches a control device comprising: a first acquisition unit configured to
acquire a sensing result being a result of detecting an object around a first vehicle from a first sensor
equipped on the first vehicle (Fig. 1 measuring system 110 is the control device; laser scanner 115 is the
sensor [0018]);
a second acquisition unit configured to acquire positional information defined for each specified object being an object for performance measurement of the first sensor (the laser scanner 115 receiving its response, plus the part of the processor that contains the point cloud position data.);
a detection unit configured to detect at least one target specified object existing within a reference distance from the first vehicle, by use of the positional information defined for each specified object and positional information of the first vehicle (the detection unit is the data receiving part 121 of the processor 120 [0027]. Also see "The data receiving part 121 receives laser scan data measured by the laser scanner 115 shown in FIG. 1, reference point cloud position data measured by a reference laser scanner 141, data relating to a trajectory (traveled route) of the vehicle 100 measured by a total station 142, and other data used in the processor 120, from the outside."[0027]. The building 131 is the specified object that is being measured. (Fig. 1)); and
a determination unit configured to determine a degradation state of the first sensor by use of the sensing result of the at least one specified object by the first sensor. (See [0029]. "The total station 142 emits laser light on an object to be measured and detects light reflected by the object, and it thereby measures a distance and a direction to the object therefrom." this is then checked against a distance measured by the IMU at a synchronized time (synchronized by the GNSS) so as to compare for purposes of calibration. [0029].)
Sasaki does not teach an alarm output unit.  However, Hashemian teaches an alarm output unit configured to compare a first degradation state of the first sensor at a first time point and a second degradation state of the first sensor at a second time point prior to the first time point, and output, responsive to determining that a difference in amounts of degradation between the first degradation state and the second degradation state is greater than or equal to a predetermined threshold value, an alarm about the first sensor. ("For example, the crossing rate is compared with a preselected acceptable rate such that when the determined crossing rate does not achieve the preselected acceptable rate a warning or alarm will be provided to the operator of the system.") Col 2, lines 30-32. (Specifically for the sensor in question Col. 4 lines 60-67. This involves a sensor with a fluctuating output signal. If one were to compare the putative sensor time constant of the two times as outlined above in the Response to Arguments, Hashemian teaches the case where the difference in amount of degradation is greater than or equal to a predetermined threshold value. For degradation in a distance-measuring system, see NPL-Diggins, which looks at sensor radiation damage of various commercial range-finding sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the present claimed invention to have used the specifics of the sensor warning system of Hashemian in the system of Sasaki, which does not provide specifics of its sensor warning system but does mention its existence.
As for claim 2, Sasaki, as modified, also teaches wherein positional information of the specified object is associated with map information. (Creation of a map earlier to use for calibration is mentioned in [0022]: "The following information is measured in advance and is stored in a memory of the processor 120. The information includes the position and the attitude of the measuring system 110 with respect to the vehicle 100, the position and the attitude of the IMU 114 with respect to the measuring system 110, the position (position of an antenna part) of the GNSS unit 111 with respect to the IM U 114, and the positions and the attitudes of the panoramic camera 112 and the fixed direction camera 113 with respect to the IM U 114. ")
As for claim 4, Sasaki, as modified, also teaches wherein the determination unit determines performance of the first sensor, based on a result of comparing the sensing result of the specified object with reference performance data associated with the specified object. ("The exterior orientation parameter calculating circuit calculates exterior orientation parameters of the laser scanner based on a correspondence relationship between the reference point cloud position data and the comparative point cloud position data." [0008]).
As for claim 5, Sasaki, as modified, also teaches wherein the reference performance data for each specified object is determined and preset based on a test sensing result of the specified object by the first sensor in a predetermined external environment. (Fig. 5 S102, "The reference laser scanner 141 obtains point cloud position data of an object to be measured (for example, a building 131) around a calibration course 130, as reference point cloud position data, in a condition in which the exterior orientation parameters thereof are obtained. Here, the scanning area within which reference point cloud position data is obtained is set so as to overlap the scanning area of the laser scanner 115 to be calibrated."[0028])

As for claim 7, wherein the detection unit excludes the specified object not satisfying a predetermined criterion from a detection target, by use of history data of a sensing result of the specified object, filtering out data from a database which does not fit a predetermined criterion is known in the art.
As for claim 9, Sasaki, as modified, also teaches further comprising a control unit configured to control a control parameter in automated driving of the first vehicle, by use of the degradation state of the first sensor determined by the determination unit. (Changing a parameter in order to calibrate a sensor used in driving means changing a control parameter.)
As for claim 10, Sasaki, as modified, also teaches wherein the determination unit determines the degradation state of the first sensor by use of the sensing result of the at least one target specified object at each of one or a plurality of distances defined within the reference distance. (Laser scanner 115 carries out the same scanning as the reference scanner and is scanning a fixed object (in this case, a building) as the vehicle drives along the calibration course (Fig. 1), thus measuring at various distances.)

As for claim 16, Sasaki teaches a scanning system (Fig. 1) comprising: a first sensor configured to detect an object positioned around a first vehicle; and a control device comprising a first acquisition unit configured to acquire a sensing result being a result of detecting an object around the first vehicle from the first sensor equipped on the first vehicle (Fig. 1 measuring system 110 is the control device; laser scanner 115 is the sensor [0018]);
a second acquisition unit configured to acquire positional information defined for each specified object being an object for performance measurement of the first sensor (the laser scanner 115 receiving its response, plus the part of the processor that contains the point cloud position data.);
a detection unit configured to detect at least one target specified object existing within a reference distance from the first vehicle, by use of the positional information defined for each specified object and positional information of the first vehicle (the detection unit is the data receiving part 121 of the processor 120 [0027]. Also see "The data receiving part 121 receives laser scan data measured by the laser scanner 115 shown in FIG. 1, reference point cloud position data measured by a reference laser scanner 141, data relating to a trajectory (traveled route) of the vehicle 100 measured by a total station 142, and other data used in the processor 120, from the outside."[0027]. The building 131 is the specified object that is being measured. (Fig. 1)); 
a determination unit configured to determine a degradation state of the first sensor by use of the sensing result of the at least one target specified object by the first sensor; (See [0029]. "The total station 142 emits laser light on an object to be measured and detects light reflected by the object, and it thereby measures a distance and a direction to the object therefrom." this is then checked against a distance measured by the IMU at a synchronized time (synchronized by the GNSS) so as to compare for purposes of calibration. [0029]) .
Sasaki does not teach an alarm output unit.  However, Hashemian teaches an alarm output unit configured to compare a first degradation state of the first sensor at a first time point and a second degradation state of the first sensor at a second time point prior to the first time point, and output, responsive to determining that a difference in amounts of degradation between the first degradation state and the second degradation state is greater than or equal to a predetermined threshold value, an alarm about the first sensor. ("For example, the crossing rate is compared with a preselected acceptable rate such that when the determined crossing rate does not achieve the preselected acceptable rate a warning or alarm will be provided to the operator of the system.") Col 2, lines 30-32. (Specifically for the sensor in question Col. 4 lines 60-67. This involves a sensor with a fluctuating output signal. If one were to compare the putative sensor time constant of the two times as outlined above in the Response to Arguments, Hashemian teaches the case where the difference in amount of degradation is greater than or equal to a predetermined threshold value. For degradation in a distance-measuring system, see NPL-Diggins, which looks at sensor radiation damage of various commercial range-finding sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the present claimed invention to have used the specifics of the sensor warning system of Hashemian in the system of Sasaki, which does not provide specifics of its sensor warning system but does mention its existence.

As for claim 17, Sasaki, as modified, also teaches wherein the first sensor measures a distance and a direction from the first vehicle to the object by use of light. (Fig. 1; laser scanner 115 is the sensor [0018]).
As for claim 18, Sasaki, as modified, teaches a control method executed by a computer ("The processor 120 is hardware that functions as a computer and includes a CPU, a memory, a variety of interfaces, and other necessary electronic circuits. "[0025]), acquiring a sensing result being a result of detecting an object around a first vehicle from a first sensor equipped on the first vehicle; (Fig. 1 measuring system 110 is the control device; laser scanner 115 is the sensor [0018]);
acquiring positional information defined for each specified object being an object for performance measurement of the first sensor; (the laser scanner 115 receiving its response, which is then saved in the processor that contains the point cloud position data.);
detecting at least one target specified object existing within a reference distance from the first vehicle, by use of the positional information defined for each specified object and positional information of the first vehicle; ("The data receiving part 121 receives laser scan data measured by the laser scanner 115 shown in FIG. 1, reference point cloud position data measured by a reference laser scanner 141, data relating to a trajectory (traveled route) of the vehicle 100 measured by a total station 142, and other data used in the processor 120, from the outside. "[0027]. The building 131 is the specified object that is being measured. (Fig. 1)); 
determining a degradation state of the first sensor by use of the sensing result of the at least one target specified object by the first sensor. (See [0029]. "The total station 142 emits laser light on an object to be measured and detects light reflected by the object, and it thereby measures a distance and a direction to the object therefrom." this is then checked against a distance measured by the IMU at a synchronized time (synchronized by the GNSS) so as to compare for purposes of calibration. [0029].)
comparing a first degradation state of the first sensor at a first time point and a second degradation state of the first sensor at a second time point prior to the first time point; and outputting, responsive to determining that a difference in amounts of degradation between the first degradation state and the second degradation state is greater than or equal to a predetermined threshold value, an alarm about the first sensor. (Hashemian: "For example, the crossing rate is compared with a preselected acceptable rate such that when the determined crossing rate does not achieve the preselected acceptable rate a warning or alarm will be provided to the operator of the system.") Col 2, lines 30-32. (Specifically for the sensor in question Col. 4 lines 60-67. This involves a sensor with a fluctuating output signal. If one were to compare the putative sensor time constant of the two times as outlined above in the Response to Arguments, Hashemian teaches the case where the difference in amount of degradation is greater than or equal to a predetermined threshold value. For degradation in a distance-measuring system, see NPL-Diggins, which looks at sensor radiation damage of various commercial range-finding sensors)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the present claimed invention to have used the specifics of the sensor warning system of Hashemian in the system of Sasaki, which does not provide specifics of its sensor warning system but does mention its existence.

As for claim 19, Sasaki teaches a non-transitory computer readable medium storing a program for causing a computer to execute a method ("A fourth aspect of the present invention provides a storage medium storing a program to be read and executed by a computer, the program allowing the computer to receive reference point cloud position data, which is point cloud position data of an object to be measured, and to receive comparative laser scan data, which is obtained by scanning the object with laser light while a vehicle travels. "[0011])
acquiring a sensing result being a result of detecting an object around a first vehicle from a first sensor equipped on the first vehicle; (Fig. 1 measuring system 110 is the control device; laser scanner 115 is the sensor [0018]);
acquiring positional information defined for each specified object being an object for performance measurement of the first sensor; (the laser scanner 115 receiving its response, which is then saved in the processor that contains the point cloud position data.);
detecting at least one target specified object existing within a reference distance from the first vehicle, by use of the positional information defined for each specified object and positional information of the first vehicle;("The data receiving part 121 receives laser scan data measured by the laser scanner 115 shown in FIG. 1, reference point cloud position data measured by a reference laser scanner 141, data relating to a trajectory (traveled route) of the vehicle 100 measured by a total station 142, and other data used in the processor 120, from the outside."[0027]. The building 131 is the specified object that is being measured. (Fig. 1)); 
and determining a degradation state of the first sensor by use of the sensing result of the specified object by the first sensor. (See [0029]. "The total station 142 emits laser light on an object to be measured and detects light reflected by the object, and it thereby measures a distance and a direction to the object therefrom." this is then checked against a distance measured by the IMU at a synchronized time (synchronized by the GNSS) so as to compare for purposes of calibration. [0029].)
comparing a first degradation state of the first sensor at a first time point and a second degradation state of the first sensor at a second time point prior to the first time point; and outputting, responsive to determining that a difference in amounts of degradation between the first degradation state and the second degradation state is greater than or equal to a predetermined threshold value, an alarm about the first sensor. (Hashemian: "For example, the crossing rate is compared with a preselected acceptable rate such that when the determined crossing rate does not achieve the preselected acceptable rate a warning or alarm will be provided to the operator of the system.") Col 2, lines 30-32. (Specifically for the sensor in question Col. 4 lines 60-67. This involves a sensor with a fluctuating output signal. If one were to compare the putative sensor time constant of the two times as outlined above in the Response to Arguments, Hashemian teaches the case where the difference in amount of degradation is greater than or equal to a predetermined threshold value. For degradation in a distance-measuring system, see NPL-Diggins, which looks at sensor radiation damage of various commercial range-finding sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the present claimed invention to have used the specifics of the sensor warning system of Hashemian in the system of Sasaki, which does not provide specifics of its sensor warning system but does mention its existence.

As for claim 21, Sasaki, as modified, does not specifically teach a vehicle control unit that controls traveling of the first vehicle when a position indicated by the positional information of the first vehicle is within a predetermined range from a position indicated by the positional information of the specified object. However, any vehicle with an advanced auto-braking system would satisfy this, if the object the vehicle was attempting to not crash into was also being used to calibrate the sensors. It would be obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have added an advanced auto-braking system to the system of Sasaki, as modified, in order to guard against collisions. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, as modified by Hashemian and by NPL-Diggins as applied to claim 1 above, and further in view of DE 10 2015 206 605Al (Grewe et al., hence Grewe).
As for claim 3, Sasaki discusses where the specified object is a building by the side of the road, but not an installation on a road or a marking on a road. However, Grewe teaches wherein the specified object is an installation installed on a road (object used as a target for sensing is a bridge 50 over the road (Fig. 1) [0039].)
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the target for sensing of Grewe with the sensor calibration system of Sasaki. The motivation would have been to increase the types of targets which could be used.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in light of Hashemian and in light of NPL-Diggins, as applied to claim 4 above, and further in view of US Pat. 9,274,213, (Hegemann et al., hence Hegemann.)
As for claim 6, Sasaki, as modified, does not specifically mention a travelling state of the vehicle. However, Hegemann teaches wherein the reference performance data include a traveling state of the first vehicle at the time of detection of an object around the first vehicle by the first sensor, in a predetermined external environment (the gathering of data of the object (the traffic signal) is only to be done when the vehicle is at a standstill. "The standstill of the vehicle can be determined in particular from speed sensor data or from data of at least one environment sensor." (Col. 2, lines 1-3). Predetermined external environment: it is known that the vehicle is coming up on a stop signal.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the travel determining state of Hegemann with the sensor calibration system of Sasaki. The motivation would have been to be even more precise at matching data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in light of Hashemian and in light of NPL-Diggins as applied to claim 1 above, and further in view of US 2016/0161602 (Prokhorov.)
As for claim 8, Sasaki does not mention specifically a tilt of the specified object. However, Prokhorov teaches wherein the detection unit sorts out the specified object to be a detection target, by use of information indicating an inclination of the specified object (Figs. 3A-3D and Fig. 4 show different inclinations of the object used for calibration.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the inclination use of Prokhorov with the sensor calibration system of Sasaki. The motivation would be to increase the range in objects used for sensor detection.

Claim 11 is rejected under 35 U.S.C. 103 as being over Sasaki in light of Hashemian and in light of NPL-Diggins as applied to claim 1 above, claim and further in view of US 6,445,335 (Tamatsu).
As for claim 11, Sasaki does not mention determining performance of the first sensor by use of temperature information indicating a temperature of the first sensor. However, Tamatsu teaches wherein the determination unit determines performance of the first sensor by use of temperature information indicating a temperature of the first sensor.(See Fig. 4 and Table 1).
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined temperature measurement of the sensor with the sensor calibration system of Sasaki. The motivation would be to add a possible dependence of temperature into any data measurements, since the materials used in many sensor have reactions which are temperature dependent.

Claims 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in light of Hashemian and in light of NPL-Diggins as applied to claim 1 above, , and further in view of JP2005134231A (Fujiwara) in light of Tamatsu.
As for claim 12, Sasaki does not specifically teach the use of statistical data in determining any level of degradation (although the continual stream of data used for calibration implies such.) However, Fujiwara teaches wherein the determination unit estimates a [state] of the first sensor, based on statistical data of a sensing result of the specified object. ("In step S5, statistical processing (for example, calculation processing of the average value) of these calculated distance data is performed, and then the process proceeds to step S6."[0056]).
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined statistical data using multiple sensor measurements with the sensor calibration system of Sasaki. The motivation would be to add further validity into any data measurements which are used in calibration.
Neither Sasaki nor Fujiwara specifically teach the use of statistical data of a sensing result of the specified object in order to estimate a degradation state of the sensor. However, Tamotsu teaches wherein the determination unit estimates a degradation state of the first sensor, based on statistical data of a sensing result of the specified object. (Fig. 4; Table 1. Statistics: "Next, the CPU 17a calculates an average level between the peak frequencies combined by the pair matching operation ... " Col 8, lines 63-65.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have used the sensor calibration system of Sasaki together with the degradation measurement system of Tamotsu. The motivation would be to use sensor measurements not just for calibration, but to expand the use of the system.
As for claim 13, Tamatsu teaches wherein the determination unit sorts out a sensing result of the specified object used as the statistical data, based on weather information or time information. (Weather as presenting the problem, Col.8 lines 65-66, also see Table 1).
As for claim 14, this is a variant which would be known in the art. Any situation where sensor data from a vehicle is uploaded to the cloud for future use in calibration by another vehicle would satisfy this.
As for claim 20, Sasaki, as modified, teaches wherein the determination unit selects a frequently detected specified object based on a travel history of the first vehicle and a sensing history of specified objects and determines the degradation state of the first sensor based on statistical data of sensing results of the selected specified object. (Sasaki teaches the frequently detected specified object based on a travel history of the first vehicle (moving around the trajectory used for calibration multiple times; Tamotsu teaches the use of multiple measurements to determine degradation state based on statistical data. See above.) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661